           Case 7:17-cv-05815-VB Document 90
                                          88 Filed 05/05/20 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                    X

TEOBALDO FABIAN, on
behalf of himself and others similarly
situated,

                                      Plaintiff,

                   -against-                              17-cv-05815 (VB)

NSC ABATEMENT SERVICES, INC.
and PABLO BERHAU and PAUL
CARDENAS individually,

                                   Defendants.
                                                    X




       PROPOSED ORDER MODIFYING SETTLEMENT PAYMENT DEADLINES

               WHEREAS, on November 6, 2019, this Court issued an Order Granting Final

Approval of Class and Collective Action Settlement and Judgement, and a Stipulation and Order of

Settlement with Non-Party New York State Department of Labor;

               WHEREAS, pursuant to the aforementioned Orders, Defendants were to deposit

settlement funds into an account established by the Claims Administrator for purposes of

distributing such funds to the Class Representatives and Opt-Ins;

               WHEREAS, Defendants were directed to make the requisite deposits in three (3)

installments on the following due dates: $72,500.00 to be deposited by November 21, 2019;

$250,000.00 to be deposited by February 6, 2020; and $350,000.00 to be deposited by May 6, 2020;

               WHEREAS, on May 4, 2020, Defendants moved this Court for a stay and

modification of the May 6, 2020 deadline due to its inability to make the full final payment with

such delay arising from the COVID-19 pandemic; and

               WHEREAS, Plaintiffs consented to Defendants’ motion.
         Case 7:17-cv-05815-VB Document 90
                                        88 Filed 05/05/20 Page 2 of 2




             NOW, THEREFORE, IT IS HEREBY ORDERED, THIS ___________,
                                                          May 5      2020 that:

   1. The Court modifies the Order Granting Final Approval as follows:

          a. At the Defendants’ expense, the Claims Administrator shall provide mailed notice

             to the Class that payment of settlement shares will be delayed from May 6, 2020 to

             July 8, 2020;

          b. Defendants shall submit $100,000.00 to the Claims Administrator by May 6, 2020;

          c. Defendants shall submit $250,000.00 to the Claims Administrator by June 30,

             2020; and,

          d. Each of the Defendants shall execute a confession of judgment, holding them

             jointly and severally liable, in the amount of $375,000 and provide it to Class

             Counsel by May 13, 2020 to hold in escrow for execution in the event that

             Defendants fail to make the payment of $250,000 on or before June 30, 2020.


Dated: May ____,
            5    2020
       New York, New York




                                   So Ordered:


                                                  __________________________________

                                                      HON. VINCENT L. BRICCETTI




                                             2
